Edwards, Ch. J.
delivered the opinion of the court.
The question is, whether the patent, under the circumstances stated in the agreed case, will enable the appellant to recover the land really surveyed for him, or not ? We are of opinion that it will. The surveyor has manifestly committed a mistake in protracting, or giving the courses of the second and fourth lines ; but the other Calls and descriptions contained in the patent, are sufficient to correct the mistake. By adhering to these two mistaken calls for course, we would disregard the lines and corners really made and proved ; the call to lie on lioth sides of Fox run; the ealls in the second ar.d *372fourth lines- for crossing Eox, runt and the call, for join-fog Brashear’s land on ⅛ north* So many natural and, visible objects called for, remove all doubt ón the subject. The case of Morrison vs. Coghill's legatees, in this court, Pr. Dec. 382,.is in pointand completelyde-cides the present question.--Judgment reversed.